                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MELISSA LANE                   :
                               :
                               :                           CIVIL ACTION
     v.                        :
                               :                           NO. 18-537
USAA GENERAL INDEMNITY COMPANY :


                                      MEMORANDUM

SURRICK, J.                                                           OCTOBER 18 , 2019

       Presently before the Court are Defendant USAA General Indemnity Company’s Motion

for Leave to Supplement Affirmative Defenses in response to Plaintiff’s claims for underinsured

motorist (“UIM”) benefits and bad faith (Def.’s Mot. to Supplement, ECF No. 18) and

Defendant’s Motion for Summary Judgment as to all claims (ECF No. 22). For the following

reasons, the Motion for Leave to Supplement Affirmative Defenses and the Motion for Summary

Judgment will be denied.

I.     BACKGROUND

       A.     Factual Background

       On October 10, 2015, Plaintiff was a passenger in a 2010 Mitsubishi, insured by

Defendant. (Compl. ¶¶ 2, 7, Notice of Removal Ex. A, ECF No. 1.) Defendant’s insurance

policy on the 2010 Mitsubishi included UIM protection in the sum of $100,000 per person,

$300,000 per accident. (Id. ¶ 8.) While Plaintiff was a passenger, the 2010 Mitsubishi was

struck from behind by a 2006 Mercury, owned and operated by Julie Macenka and insured by

Omni Insurance Company (“Omni”). (Id. ¶¶ 4, 5, 18.) Macenka’s Omni insurance policy on
the 2006 Mercury provided for bodily injury liability in the sum of $15,000. (Id. ¶ 18.) Plaintiff

alleges that she suffered serious injuries in the collision. (Id. ¶ 5.)

        When negotiating settlement with Macenka and Omni, Plaintiff’s Counsel provided a

copy of Omni’s proposed general release to Defendant, seeking Defendant’s consent to the third-

party settlement in order to preserve Plaintiff’s UIM claim with Defendant. (Plf.’s Resp. 2-3,

ECF No. 19; Def.’s Reply 2, ECF No. 20.) Defendant consented to the third-party settlement.

(Plf.’s Resp. 3.) In reliance on Defendant’s consent, Plaintiff executed Omni’s proposed general

release and received $15,000 under Macenka’s Omni policy. (Compl. ¶ 18; Plf.’s Resp. 3-4.)

Plaintiff alleges that the $15,000 is insufficient to fully compensate her for her damages caused

by the collision. (Compl. ¶ 19.) Plaintiff asserts a claim for UIM benefits and a claim for bad

faith pursuant to 42 Pa. C.S.A. § 8371 against Defendant. (Id. ¶¶ 20, 24.) 1

        B.      Procedural History

        On January 2, 2018, Plaintiff filed a Complaint against Defendant in the Philadelphia

Court of Common Pleas. (Notice of Removal, Ex. A.) On February 7, 2018, Defendant

removed the action to this Court under 28 U.S.C. §§ 1332(a), 1441, and 1446. (Notice of

Removal.) On February 14, 2018, Defendant filed its Answer. (ECF No. 4.) On June 13, 2019,

the current Amended Scheduling Order was entered. (ECF No. 17.)

        On August 28, 2019, one year, six months, and fourteen days after filing its Answer,

Defendant filed the instant Motion for Leave to Supplement Affirmative Defenses. On

September 6, 2019, Plaintiff filed a Response. On September 16, 2019, Defendant filed a Reply,

and Plaintiff filed a Sur-Reply.




        1
         On October 11, 2019, a Joint Stipulation of the Parties to Dismiss Count II – Bad Faith,
with Prejudice was approved by the Court.
                                                   2
       On September 17, 2019, Defendant filed the instant Motion for Summary Judgment. On

October 7, 2019, Plaintiff filed a Response.

II.    DISCUSSION

       A.      Motion for Leave to Supplement Affirmative Defenses

       Defendant seeks leave to amend its Answer to Plaintiff’s Complaint to assert the

additional affirmative defense that “Plaintiff’s claims are barred by the doctrine of release and by

the terms and effect of the RELEASE of ALL CLAIMS executed by Melissa Lane on September

7, 2017” with Macenka and Omni. (Def.’s Mot. to Supplement, Ex 1.) Specifically, Defendant

contends that the general release executed by Plaintiff releasing the third-party tortfeasor,

Macenka, and her insurer, Omni, precludes Plaintiff’s action against Defendant.

       Leave to amend shall be “freely give[n] . . . when justice so requires.” Fed. R. Civ. P.

15(a)(2). However, leave to amend need not be given when amendment would be futile. Garvin

v. City of Phila., 354 F.3d 215, 222 (3d Cir. 2003); see also Shane v. Fauver, 213 F.3d 113, 115

(3d Cir. 2000) (“Among the grounds that could justify a denial of leave to amend are undue

delay, bad faith, dilatory motive, prejudice, and futility.” (citation and internal quotation marks

omitted)). A proposed amendment is futile if the pleading, as amended, “would fail to state a

claim upon which relief could be granted” under Federal Rule of Civil Procedure 12(b)(6).

Shane, 213 F.3d at 115 (citation omitted). To satisfy the Rule 12(b)(6) standard, the amended

pleading must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). When a federal court exercises diversity jurisdiction, the

legal sufficiency of an affirmative defense is analyzed under state law. See Charpentier v.




                                                  3
Godsil, 937 F.2d 859, 867 (3d Cir. 1991); see also Beloff v. Seaside Palm Beach, No. 13-100,

2014 U.S. Dist. LEXIS 137950, at *8 (E.D. Pa. Sep. 29, 2014).

       Even if all facts asserted by Defendant in its proposed amendment are taken as true,

Defendant’s proposed supplemental affirmative defense is futile under Pennsylvania UIM

insurance law. In the context of UIM claims, the Pennsylvania Superior Court has held that “in

the absence of unequivocal language to the contrary, a general release of a third party tortfeasor

will not be held to discharge the separate contractual obligation of an insurance carrier to provide

underinsurance benefits.” Sparler v. Fireman’s Ins. Co. of Newark, N.J., 521 A.2d 433, 437 (Pa.

Super. 1987), allocatur denied, 540 A.2d 535 (Pa. 1988).

       In Sparler, the injured party sustained personal injuries due to a motor vehicle accident.

The injured party signed a general release and settled his claims against the third-party tortfeasor

for the liability limit of the tortfeasor’s insurance policy. The general release provided as

follows:

       That [injured party], . . . for the sole consideration of Twenty-Five Thousand dollars
       ($25,000.00), to us in hand paid, receipt whereof is hereby jointly and severally
       acknowledged, have remised, released, and forever discharged and . . . do hereby
       remise, release and forever discharge [tortfeasor] and his . . . successors and assigns
       . . . and all other persons, firms, and corporations, of and from any and all claims,
       demands, rights, and causes of action, of whatsoever kind or nature, arising from
       or by reason of any and all known and unknown, foreseen and unforeseen bodily
       and personal injuries, loss and damage to property, and the consequences thereof,
       resulting, and to result, from an accident which happened on or about the 30th day
       of April 1983 . . . .

Id. at 435. The settlement with the tortfeasor did not fully compensate the injured party. Id. at

434. As a result, the injured party asserted a claim against his insurer for UIM benefits. Id.

However, the insurer argued that the injured party’s executed general release with the tortfeasor

barred the injured party’s UIM claim against his insurer. Id. After analyzing the language of the

release within the context of UIM coverage, the Superior Court found that:

                                                  4
        [a]lthough the phrase ‘and all other persons, firms and corporations’ appeared in
        boilerplate print following [tortfeasor’s] name, the release did not otherwise
        suggest or identify [insurer] as a party being released or discharged. The only
        reasonable interpretation of the release, when it is considered in light of the
        circumstances surrounding its execution, is that [injured party] did not intend to
        release [insurer] from its contractual obligation. [Insurer] was not a party to the
        release, did not negotiate to reduce any obligations which it might have had under
        the policy, and paid no consideration to be released from any such contractual
        obligations.

Id. at 435. In support of its holding, the Superior Court noted the distinction between the

tortious liability of the released tortfeasor and the contractual liability of the insurer. Id.

at 435-36.

        The language of the general release in Sparler mirrors the language of the general release

executed by Plaintiff. Plaintiff’s executed general release provides as follows:

        For the sole consideration of fifteen thousand dollars and zero cents . . . the receipt
        and sufficiency whereof is hereby acknowledged, the undersigned hereby releases
        and forever discharges Julie Macenka their heirs, executors, administrators, agents
        and assigns, and any other person, firms or corporations liable or who might be
        claimed to liable, none of whom admit any liability to the undersigned but all
        expressly deny any liability, from any and all claims, demands, damages, actions,
        causes of action or suits of any kind or nature whatsoever and particularly on
        account of all injuries, known and unknown, and medical treatment thereof, both to
        person and property, which have resulted or may in the future develop from an
        accident which occurred on or about 10th day of Oct, 2015 at or near Bensalem PA
        19020.

(Def.’s Mot. to Supplement, Ex.1.) Like the Sparler release, Plaintiff’s executed release includes

the language “and any other person, firms or corporations liable or who might be claimed to

liable,” but does not identify Defendant as a party being released or indicate any intent to

discharge Defendant’s contractual obligation to provide Plaintiff UIM benefits. Also like the

insurer in Sparler, Defendant was not a party to the general release, did not negotiate to reduce

any contractual obligations, and did not pay any consideration for the release. In fact, when

negotiating settlement with Macenka and Omni, Plaintiff’s Counsel provided a copy of Omni’s



                                                   5
proposed general release to Defendant, seeking Defendant’s consent to the third-party settlement

in order to preserve Plaintiff’s UIM claim with Defendant. After reviewing Omni’s proposed

general release, Defendant consented to the third-party settlement. In reliance on Defendant’s

prior consent, Plaintiff executed Omni’s general release and received $15,000 under Macenka’s

Omni policy. Under Sparler, Plaintiff’s general release of Macenka and Omni will not preclude

Plaintiff from pursuing the present action against Defendant for UIM benefits because the

executed general release did not contain language unequivocally discharging Defendant from its

contractual obligation to provide UIM benefits to Plaintiff.

       Defendant argues that Sparler was overruled by Buttermore v. Aliquippa Hosp., 561 A.2d

733, 735 (Pa. 1989), and a subsequent line of Pennsylvania cases holding that, absent fraud,

accident, or mutual mistake, a plaintiff who executed a general release with a third party

discharging all claims and parties effectively discharged defendant as well, even though

defendant was not explicitly named in the release. Buttermore, 561 A.2d at 735; see also Ford v.

Buseman, 954 A.2d 580 (Pa. Super. 2008), app. denied, 970 A.2d 431 (Pa. 2009); Taylor v.

Solberg, 778 A.2d 664 (Pa. 2001); and Republic Ins. v. The Paul Davis Sys. of Pittsburgh South,

Inc., 670 A.2d 614, 615 (Pa. 1995). However, Plaintiff correctly points out that Sparler is

distinguishable from this line of cases, none of which addressed UIM claims.

       Defendant references a single decision by the Philadelphia County Court of Common

Pleas in which plaintiff’s general release with a third-party tortfeasor barred plaintiff’s UIM

claim even though the UIM claim was not explicitly mentioned in the release. See Crisp v. ACE

Am. Ins. Co., 2017 Phila. Ct. Com. Pl. LEXIS 125 (Phila. Cnty. C.C.P. 2017). However, absent

decisions by the Pennsylvania Supreme Court overruling Sparler or extending Buttermore to the




                                                 6
context of UIM claims, Sparler is the authoritative Pennsylvania law addressing the impact of an

injured party’s general release with a third-party tortfeasor on the injured party’s UIM claims.

       Interestingly, seventeen years after the Pennsylvania Supreme Court’s decision in

Buttermore, the Pennsylvania Superior Court addressed whether an injured party’s general

release with a primary UIM insurer barred the injured party’s UIM claims with the secondary

UIM insurer. See Nationwide Ins. Co. v. Schneider, 906 A.2d 586, 596 (Pa. Super. 2006), aff’d

on other grounds, 960 A.2d 442 (Pa. 2008). The general release in Schneider provided as

follows:

       [Injured party] hereby acknowledges and agrees that the Release set forth in
       paragraph 1 hereof is a general release and he further expressly waives and assumes
       the risk of any and all claims for damages which exist as of this date but of which
       the Claimant does not know or suspect to exist, whether through ignorance,
       oversight, error, negligence, or otherwise, and which, if known, would materially
       affect the Claimant’s decision to enter into this Settlement Agreement.

Id. Relying on Sparler, the court in Schneider held that, absent explicit language to the contrary,

the injured party’s executed general release with the primary UIM insurer did not discharge the

secondary UIM insurer from its contractual obligation to the injured party. Id.

       Considering the holdings in Schneider and Sparler, our finding that Plaintiff’s general

release with Macenka and Omni does not bar Plaintiff’s UIM claim against Defendant is

consistent with current Pennsylvania UIM law. Moreover, our holding is also consistent with the

remedial purpose of Pennsylvania’s Motor Vehicle Financial Responsibility Law (“MVFRL”)

which requires insurers to offer UIM coverage. 75 Pa. C.S.A. § 1731(a). Although the MVFRL

contains no explicit statement of purpose, the Pennsylvania Supreme Court held that a public

policy underlying the MVFRL is to protect “innocent victims from underinsured motorists who

cannot adequately compensate the victims for their injuries.” AAA Mid-Atlantic Ins. Co. v. Ryan,




                                                 7
84 A.3d 626, 633 (Pa. 2014) (quoting Eichelman v. Nationwide Ins. Co., 711 A.2d 1006, 1010

(Pa. 1998)).

       Because Defendant’s proposed supplemental affirmative defense would be futile, as it

fails to satisfy the Rule 12(b)(6) standard and is insufficient under Pennsylvania UIM law,

Defendant’s Motion for Leave to Supplement Affirmative Defenses will be denied. 2

       B.      Motion for Summary Judgment

   Defendant also moves for Summary Judgment as to all Counts of Plaintiff’s Amended

Complaint. Because the Court approved the Joint Stipulation dismissing the bad faith claim with

prejudice, only the UIM benefits claim remains. Defendant’s sole argument in support of its

Motion for Summary Judgment as to the UIM benefits claim is that the general release

encompassed Plaintiff’s UIM claim. For the reasons set forth in the discussion of Defendant’s

Motion for Leave to Supplement Affirmative Defenses, Defendant’s Motion for Summary

Judgment will be denied. 3


       2
         Defendant has also argued that it should be granted leave to supplement its affirmative
defenses because: (1) Defendant did not receive a copy of the executed general release until July
16, 2019; (2) Plaintiff will not be prejudiced because adding this affirmative defense will not
require additional discovery or delay trial or surprise Plaintiff; (3) the current Amended
Scheduling Order did not provide a deadline for amended pleadings; and (4) Defendant attached
the proposed supplemental affirmative defense to its motion. (Def.’s Mot. to Supplement.)
Because this proposed supplemental affirmative defense is futile, we need not address these
procedural arguments.

       3
         In its Motion for Summary Judgment, Defendant refers to several additional cases to
support this argument. Again, none address the impact of an injured party’s general release with
a third-party tortfeasor on an injured party’s UIM claim when the general release does not
contain a provision explicitly preserving the UIM claim. See Erie Ins. Exchange v. Celina
Mutual Ins. Co., 1991 U.S. Dist. LEXIS 10438 at *13-14 (E.D. Pa. 1991) (holding that a general
release with a third-party tortfeasor barred the UIM insurer’s subrogation rights: “An insurer’s
subrogation right to collect from a tortfeasor is not, therefore, coextensive with an insured’s right
to collect underinsured motorist benefits from that insurer”); Erie Telecomms., Inc. v. City of
Erie, 853 F.2d 1084, 1100 (3d Cir. 1988) (holding that cable operator, by signing release
voluntarily and intelligently, relinquished its constitutional claims against city); Three Rivers
Motors Co. v. Ford Motor Co., 522 F.2d 885, 895-96 (3d Cir. 1975) (holding that former
                                                  8
III.   CONCLUSION

       For the foregoing reasons, Defendant USAA General Indemnity Company’s Motion for

Leave to Supplement Affirmative Defenses and Defendant’s Motion for Summary Judgment will

be denied.

       An appropriate Order follows.

                                                    BY THE COURT:




                                                    _______________________________
                                                    R. BARCLAY SURRICK, J.




franchisee’s executed general release at the time it sold its franchise interests barred former
franchisee’s antitrust action against franchiser); Grafton v. Nationwide Ins. Co., 1998 U.S. Dist.
LEXIS 11283 at *2-3 (M.D. Pa. 1998) (holding that insured’s executed general release with UIM
insurer releasing the UIM claim also barred insured’s bad faith claim against UIM insurer);
Applebaum v. State Farm Mut. Auto. Ins. Co., 626 F. Supp. 1299, 1306 (M.D. Pa. 1986) (holding
that decedent’s mother’s executed general release with insurer releasing uninsured motorist
claim and survivor loss benefit claim also barred estate’s work loss benefits claim); Wolbach v.
Fay, 412 A.2d 487, 488 (Pa. 1980) (holding that injured party’s executed general release with
one named tortfeasor effectively released all other tortfeasors); Estate of Bodnar, 372 A.2d 746,
748 (Pa. 1977) (holding that savings and loan association’s executed general release with
contractor barred savings and loan association’s claim against decedent’s estate for payment of a
construction loan between contractor and decedent); Thomas v. Sandstrom, 2010 U.S. Dist.
LEXIS 73307 at *16 (M.D. Pa. 2010) (holding that dog’s owner’s executed release of ownership
effectively released all the owner’s claims arising from the seizure of his dog); Brown v. Cooke,
707 A.2d 231, 232 (Pa. Super. 1998) (holding that injured party’s release of claims against
business owner, driver, and driver’s primary insurer did not bar claim against driver’s secondary
insurer for excess coverage where release specifically reserved injured party’s excess coverage
claim); Ingraham v. GEICO, 2009 U.S. Dist. LEXIS 24467 at *41-42 (W.D. Pa. 2009) (holding
that insured’s general release of wage loss claims with insurer effectively released insured’s bad
faith claim against insurer); Armstrong v. Antique Auto. Club of Am., 2009 U.S. Dist. LEXIS
86610 at *12-14 (M.D. Pa. 2009) (holding that injured party’s release with tortfeasor did not bar
injured party’s claims against other tortfeasors because it did not contain any general language
releasing any other persons, associations and/or corporations).
                                                9
